                 Case 1-19-46432-cec              Doc 30        Filed 03/01/20          Entered 03/02/20 00:21:54


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-46432-cec
Kum Gang, Inc.                                                                                             Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: adobson                      Page 1 of 1                          Date Rcvd: Feb 28, 2020
                                      Form ID: 227                       Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 01, 2020.
db              Kum Gang, Inc.,   13828 Northern Blvd,    Flushing, NY 11354-3406
smg            +NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
smg            +United States of America,    Secretary of the Treasury,    15th Street & Pennsylvania Ave. NW,
                 Washington, DC 20220-0001
9722900         Bank of America,    PO Box 15796,   Wilmington, DE 19886-5796
9722901         FDNY,   9 Metrotech Ctr,    Brooklyn, NY 11201-5431
9722903         KBIC Insurance Co.,    1560 Broadway Ste 800,    New York, NY 10036-2518
9722904         Kitt Reality, Inc.,    47 Hillside Ave,   Manhasset, NY 11030-2229
9722906         NYC Department of Finance,    345 Adams St Fl 3,    Brooklyn, NY 11201-3719
9732397        +NYS Department of Labor,    State Campus,   Bldg 12 Rm 256,    Albany, NY 12240-0001
9722907        +NYS Dept. of Labor,    Unemployment Division,    State Campus Bldg 12, RM 256 Rm 256,
                 Albany, NY 12207
9740136        +Noah Bank,   2337 Lemoine Ave,    Fort Lee, NJ 07024-6211
9722905         Noah Bank,   7301 Old York Rd,    Elkins Park, PA 19027-3004
9782422        +U.S. Trustee Payment Center,    P.O. Box 6200-19,    Portland, OR 97228-6299

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 28 2020 18:49:40
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Feb 28 2020 18:49:04
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,   New York, NY 10014-4811
9722902         EDI: IRS.COM Feb 28 2020 23:28:00      Internal Revenue Service,   PO Box 7346,
                 Philadelphia, PA 19101-7346
9727115         E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 28 2020 18:49:40
                 New York State Department of Taxation & Finance,    Bankruptcy Section,   P O Box 5300,
                 Albany New York 12205-0300
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Internal Revenue Service,   PO Box 7346,   Philadelphia, PA                    19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 01, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 28, 2020 at the address(es) listed below:
              H Bruce Bronson    on behalf of Debtor    Kum Gang, Inc. ecf@bronsonlaw.net,
               hbbronson@bronsonlaw.net
              Jae-Ung Choe     on behalf of Creditor    Noah Bank jaechoe@outlook.com
              Jeremy M. Poland    on behalf of Creditor    Kit Realty, Inc. jpoland@hwrpc.com,
               jeremypoland1975@gmail.com
              Kenneth F. McCallion    on behalf of Plaintiff    Kum Gang, Inc kfm@mccallionlaw.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
                                                                                               TOTAL: 5
               Case 1-19-46432-cec                 Doc 30   Filed 03/01/20      Entered 03/02/20 00:21:54


 Information to identify the case:
 Debtor
                    Kum Gang, Inc.                                           EIN 11−3193913
                    Name


 United States Bankruptcy Court Eastern District of New York
                                                                             Date case filed for chapter 11 10/25/19
 Case number: 1−19−46432−cec




                                                NOTICE OF DISMISSAL OF CASE
NOTICE IS HEREBY GIVEN THAT:

The above−named debtor(s) having filed a Chapter 11 petition in bankruptcy on October 25, 2019, and an order
having been signed by the Honorable Carla E. Craig, United States Bankruptcy Judge, on February 27, 2020 for the
dismissal of said petition.
You are notified that the petition of the above−named debtor(s) has been dismissed.
Notice is further given that if there are any outstanding filing fees due, they must be paid in full to the Clerk of Court
upon receipt of this notice.

 Dated: February 28, 2020


                                                                   For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnod.jsp [Notice of Dismissal rev. 03/07/17]
